Name: Commission Regulation (EEC) No 3002/92 of 16 October 1992 laying down common detailed rules for verifying the use and/or destination of products from intervention
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  agricultural policy;  trade
 Date Published: nan

 Avis juridique important|31992R3002Commission Regulation (EEC) No 3002/92 of 16 October 1992 laying down common detailed rules for verifying the use and/or destination of products from intervention Official Journal L 301 , 17/10/1992 P. 0017 - 0026 Finnish special edition: Chapter 3 Volume 45 P. 0113 Swedish special edition: Chapter 3 Volume 45 P. 0113 COMMISSION REGULATION (EEC) No 3002/92 of 16 October 1992 laying down common detailed rules for verifying the use and/or destination of products from interventionTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 2046/92 (2), and in particular Articles 12 (4) and 26 (3) thereof, and to the corresponding provisions of the other Regulations establishing a common organization of agricultural product markets, Whereas Community rules relating to various sectors covered by the common organization of agricultural markets provide for the application of an intervention system; Whereas certain products removed from intervention may be subject to a specific use and/or destination; whereas a system of supervision should be set up to ensure that such products are not diverted from their use and/or destination; Whereas Commission Regulation (EEC) No 569/88 (3), as last amended by Regulation (EEC) No 2919/92 (4), lays down common detailed rules for verifying the use and/or destination of products from intervention; whereas in connection with the suppression of controls and formalities at the internal frontiers and on the occasion of further amendments to Regulation (EEC) No 569/88, and for reasons of clarity and administrative efficiency, the rules concerned should be redrafted; Whereas in those cases where two or more Member States are involved in the supervision, Commission Regulation (EEC) No 2823/87 of 18 September 1987 on the documents to be used for the purpose of implementing Community measures entailing verification of the use and/or destination of goods (5) should apply; Whereas other authorities as well as customs authorities competent to issue the control copy T 5 and to verify the use and/or destination of intervention goods have to be designated; Whereas, for reasons of simplification and efficiency, it is appropriate to stipulate tht the control copy T 5, after the necessary checks have been carried out, has to be sent directly to the agency holding the security, and that where two or more Member States are involved, the control copies T 5 have to be sent directly by each separate Member State to the agency holding the security; Whereas it seems desirable, in order to simplify administrative procedures, to provide for greater flexibility than is afforded by the control copy in the case of exports in accordance with the system laid down in Title X, Chapter I, of Commission Regulation (EEC) No 1214/92 (6) which provides that, when a carriage operation starts within the Community and is to end outside it, no formalities need be carried out at the customs office for the frontier station; Whereas the disproportionate number of amendments of the Annex to Regulation (EEC) No 569/88 make it necessary to delete that Annex and justify the reference to the endorsements stipulated in the specific Regulations; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, HAS ADOPTED THIS REGULATION: TITLE I General provisions Article 1 1. Without prejudice to the specific derogations provided for in the Community rules relating to certain agricultural products, this Regulation lays down common detailed rules for verifying the use and/or destination of products removed from intervention stock pursuant to: - Articles 12 of Regulation (EEC) No 136/66/EEC (oils and fats), - Article 5 and 25 of Council Regulation (EEC) No 1418/76 (7) (rice), - Articles 6 to 9 of Council Regulation (EEC) No 804/68 (8) (milk and milk products), - Article 7 of Council Regulation (EEC) No 805/68 (9) (beef and veal), - Article 7 of Council Regulation (EEC) No 727/70 (10) (raw tobacco), - Articles 7, 8 and 28 of Council Regulation (EEC) No 2727/75 (11) (cereals), - Article 6 of Council Regulation (EEC) No 2759/75 (12) (pigmeat), where such products are subject to a specific use and/or destination. 2. For the purposes of this Regulation, 'dispatch' means the consignment of goods from one Member State to another and 'exportation' means the consignment of goods from a Member State to a destination outside the customs territory of the Community. 3. The provisions of this Regulation shall also apply to: - products sold pursuant to Article 21 of Council Regulation (EEC) No 1035/72 (13) (fruit and vegetables), - products sold pursuant to Article 8 (4) of Council Regulation (EEC) No 426/86 (14) (products processed from fruit and vegetables), - products sold pursuant to Articles 37 and 40 of Council Regulation (EEC) No 822/87 (15) (wine/alcohol). 4. For the purposes of this Regulation, the Belgo-Luxembourg Economic Union (BLEU) shall be considered as a single Member State. Article 2 1. From the time of their removal from intervention stock until the use and/or destination specified has been verified, the products referred to in Article 1 shall be subject to control, comprising physical checks, scrutiny of documents and audit of accounts, by the designated control bodies, hereafter referred to as 'the comptent control authority'. In order to avoid any discrimination on the basis of the origin of the products, each Member State shall designate, for each specific measure or part of such measure, one single control body for the verification of the use and/or destination of the relevant products, irrespective of their origin (Community or national). 2. Member States shall take all necessary measures to ensure that: - the control referred to in paragraph 1 is effected, - the intervention products are not replaced by other products. These measures shall in particular prescribe that: - firms which deal with intervention products or processed intervention products by, for instance, buyin, selling, stocking, transporting, transhipping, repackaging, working or processing shall submit to any measures of inspection or supervision considered to be necessary and keep such records as to enable the authorities to carry out any checks that they consider necessary, - the products referred to in the first indent of this subparagraph shall be stocked and transported separately from other products in such a way that they can be identified. Member States shall communicate to the Commission the measures taken pursuant to this paragraph. 3. The control copy T 5 procedure referred to in Article 1 of Regulation (EEC) No 2823/87, shall apply where the control referred to in paragraph 1 is to be carried out in whole or in part: - in a Member State other than that in which the products are removed from intervention stock, or - in a Member State other than that in which the security was lodged. The control copy T 5 shall be issued and used in accordance with the provisions of Regulation (EEC) No 2823/87 unless otherwise stipulated in this Regulation. 4. Where the selling intervention agency, in accordance with Article 3 (1) (a) does not issue a control copy T 5, it shall provide a removal order. Member States may allow the issue of extracts of a removal order. The removal order or extract shall be presented by the person concerned to the competent control authority. Article 3 1. (a) The control copy T 5 referred to in Article 2 (3) shall be issued by: - the selling intervention agency where intervention products are dispatched to another Member State in the same state as that in which they were removed from intervention stock, hereafter referred to as 'the unaltered state', or - the competent control authority, where intervention products are dispatched after processing to another Member State, or - the customs office of departure: - on production of a removal order, issued by the intervention agency, where intervention products are exported in the unaltered state and are to cross the territory of one or more other Member States, - on production of a control document, issued by the competent control authority and stating that processing took place under control, where intervention products are exported after processing and are to cross the territory of one or more other Member States. Where products pursuant to Council Regulation (EEC) No 1055/77 (16) are stocked in a Member State other than that where the selling intervention agency is situated, the selling intervention agency shall issue the control copy T 5 or have it issued under its responsibility. Member States may: - allow the control copy T 5 to be issued by an authority designated for that purpose instead of by the selling agency, - decide that authorized stockholders of intervention products can issue a control copy T 5 under the responsibility of the intervention agency. Authorization shall be granted to the stockholder according to the conditions of Articles 17 to 24 of Regulation (EEC) No 2823/87 mutatis mutandis. In these cases, issue shall be subject to production of a removal order. (b) The removal order and the control document as referred to in subparagraph (a) shall bear a serial number and shall give: - a description of the products, such description being made in the manner prescribed for completion of box 31 of the control copy T 5 referred to in Article 2 (3), and where appropriate any other information necessary for the purposes of control, - the number and type of packages, and the marks and numbers borne by such packages, - the gross and net mass of the products, - a reference to the regulation applicable, - the information to be provided in boxes 104 and 106 of the control copy T 5, among which the number of the contract of sale with the intervention agency. The control document shall show the number of the preceding control copy T 5 or removal order. The removal order and the control document shall be kept by the office of departure. (c) The person concerned shall make out the control copy T 5 in one original and two copies. The authority issuing the control copy T 5 shall send a copy, for information, to the agency where the security is lodged, as required pursuant to Article 5, and shall keep a copy. (d) The original control copy T 5 shall be returned to the person concerned or his representative, who shall present it to the competent control authority in the Member State of use and/or destination. 2. The original of the control copy T 5 shall, after appropriate endorsement by the competent control authority in the Member State of use and/or destination, be sent back directly to the agency holding the security referred to in Article 5. The full name and address of the agency holding the security shall be entered in box B of the control copy T 5 by the person concerned. 3. Where only a part of the products mentioned in the control copy T 5 has complied with the prescribed provisions, the competent authority shall indicate in the section of the control copy T 5 headed 'Control of use and/or destination' the quantity of products that complied with these provisions, and also the date or dates on which the operation was carried out. Article 4 Proof that the requirements as to control laid down in Article 2 (1) have been complied with shall be furnished as follows: (a) for products in respect of which the removal from intervention stock and the use and/or destination have been verified by the authority of a single Member State, by the production of documents specified by that Member State; (b) for products in respect of which the use and/or destination have been verified by the authorities in one or more Member States other than that in which the removal from intervention stock took place, by all control copies T 5 issued for control of use and/or destination, duly certified and endorsed by the competent control authorities; (c) for products in respect of which the use and/or destination have been verified by the authorities in both the Member State where the removal from intervention stock took place and in one or more other Member States, by means of the documents referred to under both (a) and (b); (d) for products in respect of which the export formalities and departure from the customs territory of the Community took place in the Member State where the final processing took place and in which the security was lodged, by the document or documents, laid down by this member State for proof of exportation and by the documents referred to under (a) and/or (b), if these cover the processing. Article 5 1. Where a security is required in order to guarantee the proper use and/or destination of the products referred to in Article 1, it shall be lodged prior to taking over of the products. Such security shall be lodged: - in the case of products to be processed or to be processed and exported, with the intervention agency of the Member State in which processing is to take place or to commence, - in all other cases, with the selling intervention agency. 2. Where a security is lodged with the intervention agency of a Member State other than that where the selling intervention agency is situated, the former shall forthwith forward to the selling intervention agency a communication in writing, showing: - the number of the relevant regulation, - the date and/or number of tender/sale, - the contract number, - the name of the buyer, - the amount of the security in ecus, - the product, - the quantity of products, - the date on which the security was lodged, - the use and/or destination (where appropriate). The selling intervention agency shall check the security data. Article 6 1. Where the prescribed provisions on the use and/or destination cannot be complied with as a result of force majeure, the authority of the Member State in which the security was lodged or, if no security was lodged, the authority in the Member State in which the removal from intervention stock took place shall, at the request of the person concerned, decide: (a) that the time limit prescribed for the transaction shall be extended for such period as may be considered necessary in view of the circumstances invoked; or (b) if the products have been irretrievably lost, that control shall be deemed to have been carried out. However, in those cases of force majeure where the measures referred to in (a) and (b) are not appropriate, the competent authority shall inform the Commission, which may provide for the necessary measures under the procedure laid down in Article 38 of Regulation No 136/66/EEC and in the corresponding Articles of the other regulations on the common organization of the markets. 2. The request referred to in paragraph 1 shall be lodged within 30 days of that on which information was received by the person concerned that circumstances indicating a possible case of force majeure had arisen, but within the period laid down in the specific Regulation for producing the evidence needed to release the security. 3. The person concerned shall furnish proof of the circumstances relied upon as constituting force majeure. TITLE II Products subject to a prescribed use or specific destination within the Community Article 7 1. Products shall be considered as having complied with the prescribed use and/or destination when it is established that: (a) in respect of products to be processed and/or to have other products incorporated in them, both such types of operation being hereinfafter referred to as 'processing', they have been processed; (b) in respect of products to be sold for direct consumption as concentrated products, they have been concentrated, packaged for retail sale and taken over by the retail trade; (c) in respect of products to be consumed by certain institutions or organizations or by the army and similar forces, they have been delivered to and taken over by them; and, where appropriate, that the operations referred to in (a), (b) and (c) have been carried out within the prescribed period. 2. The requirements mentioned under 1 (a), (b) and (c) shall constitute primary requirements within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (17). Article 8 1. Where the control copy T 5 is used, boxes 103, 104, 106 and 107 of the part headed 'Additional information' shall be completed. Boxes 104 and 106 shall carry the endorsements specified in the relevant regulation. Box 106 shall also show: - the number of the contract of sale with the intervention agency, - and, where appropriate, the numer of the removal order, Box 107 shall show the number of the relevant regulation. 2. Where products are dispatched to a third Member State, the provisions of Article 21 shall apply mutatis mutandis. 3. Where two or more operations take place successively in the same Member State, the provisions of Article 22 shall apply mutatis mutandis. Article 9 Release of the security shall be subject to production of the proof referred to in Article 4. Article 10 Where a control copy T 5 is not received by the agency referred to in Article 3 (2) within three months - of expiry of the period fixed for completion of the transaction in question, or - of its issue, where no such period is fixed, owing to circumstances beyond the control of the party concerned, the latter may make application to the competent authorities for other documents to be accepted as equivalent, stating the grounds for such application and furnishing supporting documents. Such supporting documents must bear a reference to the control copy T 5 and include confirmation from the competent control authority that verified the use of the products, or had it verified, that the specified use was complied with indicating the date on which the products have received the use and/or destination. TITLE III Products exported from the Community in the unaltered state Article 11 1. Products shall be considered as having complied with the prescribed destination when it is established that: (a) they have left the customs territory of the Community in the unaltered state; for the purposes of this Regulation deliveries of any products intended solely for consumption on board drilling or extraction platforms, including work-points providing support services for such operations, situated within the area of the European continental shelf, or within the area of the continental shelf of the non-European part of the Community, but beyond a three-mile zone starting from the base line used to determine the extent of a Member State's territorial waters, shall be considered to have left the customs territory of the Community; or (b) in the case specified in Article 34 (1) of Commission Regulation (EEC) No 3665/87 (18), they have reached their destination; or (c) they have been placed in a victualling warehouse approved pursuant to Article 38 of Regulation (EEC) No 3665/87; or (d) they have been cleared through customs for release for consumption in a specific third country where products are to be imported into that specific country; and, where appropriate, that the operations referred to in (a) to (d) have been carried out within the prescribed period. 2. The requirements laid down in 1 (a) to (d) shall constitute primary requirements within the meaning of Article 20 of Regulation (EEC) No 2220/85. 3. Where products have been placed in a victualling warehouse as referred to at 1 (c), the provisions of Article 38 to 41 of Regulation (EEC) No 3665/87 shall apply, with the exception of Article 40 (3), even though no refund is applicable. 4. The provisions of the second subparagraph of Article 4 (3) of Regulation (EEC) No 3665/87 shall apply. Article 12 1. Where intervention products are to be exported in the unaltered state, acceptance by the customs authorities of the export declaration shall take place in the Member State where the products were removed from stock. 2. The export declaration and any accompanying documents required in conformity with Community legislation shall, as the case may be, carry the entry: - 'Intervention products with refund - Regulation (EEC) No 3002/92', or - 'Intervention products without refund - Regulation (EEC) No 3002/92'. 3. Even where no refund is applicable to the products to be exported, they shall, upon acceptance of the relevant export declaration, be considered to be no longer covered by Article 9 (2) of the Treaty and the provisions of Article 3 (2) (c) of Council Regulation (EEC) No 2726/90 (19) shall apply to their movement. 4. The conditions as regards the time-limit to be respected for the grant of a refund and the proof to be produced for this purpose are applicable as far as the release of the security is concerned. Article 13 1. Where the control copy T 5 is used, boxes 103, 104, 106, 107 and where appropriate, 105 of the part headed 'Additional information' shall be completed. Boxes 104 and 106 shall carry the endorsements specified in the relevant regulation. Box 106 shall also show: - the number of the contract of sale with the intervention agency, and - the number of the removal order. Box 107 shall show the number of the relevant regulation. 2. Where the control copy T 5 proving the exportation of goods is requested for release of the security referred to in Article 5 and for payment of the refund, the competent authority holding the security shall immediately send a copy of the control copy T 5, certified as being a true copy, direct to the authority competent for payment of the refund. In that case the person concerned shall make the following entry in box 106 of the control copy T 5: 'Refund to be paid by . . . (indicating the full name and address of the authority competent for payment of the refund)'. 3 Where it has not been possible to comply with the 12-month time limit for the proof of exportation for the payment of refund in accordance with Article 47 (2) of Regulation (EEC) No 3665/87 because of administrative delays in the forwarding of the control copy T 5 by the agency holding the security to the authority competent for the payment of the refund, the date of receipt by the security agency shall also be deemed to be the date of receipt by the refund authority. Article 14 1. Where, on acceptance by customs of the export declaration, products are placed under one of the procedures provided for in Title X, Chapter 1, of Regulation (EEC) No 1214/92 for carriage to a station of destination or delivery to a consignee outside the customs territory of the Community, they shall be deemed to have been exported as soon as they are placed under that procedure. 2. When paragraph 1 applies, the customs office of departure accepting the export declaration shall ensure that one of the endorsements indicated in, as appropriate, Article 7 (4) or (5) of Regulation (EEC) No 3665/87, is entered on the document issued as proof of export. 3. The customs office of departure may permit the contract of carriage to be varied so that carriage ends within the Community only if it is established either: - that, if a security has been given to an intervention agency for the purpose of ensuring that export does take place, this security has not been released, or - that a new security has been given. However, if the security has been released pursuant to paragraph 1 and the product has not in fact left the customs territory of the Community within the period allowed, the customs office of departure shall so inform the agency responsible for releasing the security and shall provide it as soon as possible with all the necessary particulars. In such cases the release shall be regarded as having been made in error and an equivalent amount must be recovered. Article 15 Release of the security shall be subject to production of the proof referred to in Article 4, and - where the products are to be imported into a specific third country, or - where, in cases where the products are to be exported from the Community, serious doubts exist about the true destination, to production of the proof specified in Articles 17 and 18 of Regulation (EEC) No 3665/87. The competent authorities of the Member States may require satisfactory additional proof that the products have in fact been placed on the market in the importing third country. Where there are serious doubts as to the real destination of the products, the Commission may request Member States to apply the provisions of this Article. Article 16 1. Where the provisions of Article 2 (2) of Council Regulation (EEC) No 754/76 (20) apply: - the security referred to in Article 5 (1) shall be forfeited if it has not yet been released, - an amount equivalent to the security must be recovered if the latter has already been released. 2. Where products for which a security as referred to in Article 5 (1) has been lodged leave the customs territory of the Community and the formalities for obtaining a refund have not been completed, those formalities shall, for the purposes of application of Regulation (EEC) No 754/76, be deemed to have been completed and paragraph 1 shall apply. 3. The amount of the security referred to in paragraphs 1 and 2 shall be regarded as a forfeited security within the meaning of Article 2 of Council Regulation (EEC) No 352/78 (21). 4. The person concerned shall prove to the competent authority, by means of a certificate issued by the intervention agency concerned, that the provisions of paragraph 1 have been complied with or that no security was provided. Article 17 Where a control copy T 5 intended to act as proof that products have complied with the prescribed destination referred to in Article 11 (1) is not received by the agency referred to in Article 3 (2) within three months of its issue owing to circumstances beyond the control of the party concerned, the latter may, in accordance with the provisions of Article 47 (3) of Regulation (EEC) No 3665/87, submit to the competent authority a reasoned request that other documents be regarded as equivalent. TITLE IV Products exported from the Community after processing Article 18 Products shall be considered as having complied with the prescribed use and destination when it is established that the requirements of Articles 7 and 11 have been met. Article 19 Where products are to be exported after processing, acceptance by the customs authorities of the export declaration shall take place in the Member State where final processing takes place. Article 20 1. Where products are to be dispatched in the unaltered state for processing followed by exportation, the control copy T 5 shall be issued by the selling intervention agency and boxes 103, 104, 106 and 107 of the part headed 'Additional information' shall be completed. Boxes 104 and 106 shall carry the endorsements specified in the relevant regulation. Box 106 shall also show: - the number of the contract of sale with the intervention agency, - where appropriate, the number of the removal order, and - the endorsement 'Products from intervention to be placed on exportation under the external Community transit procedure'. Box 107 shall show the number of the relevant regulation. 2. (a) Where products are to be dispatched after processing in the Member State in which the removal from intervention stock took place, for further processing followed by exportation, the control copy T 5 shall be issued by the authority verifying the processing. (b) In that part of the control copy T 5 headed 'Additional information', boxes 103, 104, 106 and 107 shall be completed. Boxes 104 and 106 shall carry the endorsements specified in the relevant regulation. Box 106 shall also show: - the number of the contract of sale with the intervention agency, and - the endorsement 'Products from intervention to be placed on exportation under the external Community transit procedure'. Box 107 shall show the number of the relevant regulation. 3. (a) Where products are to be exported after processing and are to cross the territory of one or more other Member State(s), the control copy T 5 shall be issued by the customs office of departure on production of a document issued by the authority verifiying the processing. That document shall be kept by the customs office of departure. However, production of the document shall not be required in cases where the customs office of departure has verified the relevant processing. (b) In that part of the control copy T 5 headed 'Additional information', boxes 103, 104, 106 and 107 and where appropriate, 105 shall be completed. Boxes 104 and 106 shall carry the endorsements specified in the relevant regulation. Box 106 shall also show: - the number of the contract of sale with the intervention agency, and - where appropriate, the number of the document referred to at (a). Box 107 shall show the number of the relevant regulation. 4. Where the control copy T 5 proving exportation of the goods is requested for release of the security referred to in Article 5 and for payment of the refund, the competent authority holding the security shall immediately send a copy of the control copy T 5, certified as being a true copy, direct to the authority competent for payment of the refund. In that case the person concerned shall make the following entry in box 106 of the control copy T 5: 'Refund to be paid by . . .' (indicating the Member State and the full name and address of the authority competent for the payment of the refund). Article 21 1. Where products have been dispatched to another Member State for processing and the processed products: - are to be sent to a third Member State or another Member State for furhter processing, or - are to cross the territory of a third Member State or other Member State in order to be exported, then the competent authority referred to in Article 20 (2) or (3), as appropriate, shall issue one or more control copies T 5. The control copy or copies T 5 shall be completed: - where the first indent of the first subparagraph applies, as indicated in Article 20 (2) (b), - where the second indent of the first subparagraph applies, as indicated in Article 20 (3) (b), using the information given in the original control copy T 5. In addition, in box 106 of the control copy or copies T 5 there shall be entered the registration number and date of issue of the preceding document and the name of the authority that issued it. 2. In the case referred to under paragraph 1, the competent authority which verified the operation shall, after the appropriate endorsement, immediately return the original control copy T 5 directly to the agency referred to in Article 3 (2) and shall indicate on the original control copy T 5 in the box headed 'Control of use and/or destination', that the product has been dispatched to another Member State for further processing, packaging, taking over or export. The original control copy T 5 shall show the registration number or numbers of or a reference to the control copies T 5 issued for that purpose. 3. The document referred to in Article 4 (a) shall carry similar endorsements to those provided for in paragraph 2. Article 22 1. Where two or more operations, except exportation, (such as: processing, packaging, taking- over) 212,2 take place successively in the same Member State, this Member State may decide that these operations are considered one operation. In this case no following control copy T 5 shall be issued until all involved operations have been carried out. The original control copy T 5 shall be returned to the agency referred to in Article 3 (2) after the controls of all operations involved have been carried out. Member States shall take all appropriate measures to ensure the proper working of such system. 2. Where Member States decide not to follow the procedure referred to under paragraph 1, the competent authority shall after each operation subsequently issue a control copy T 5. The competent authority which verified the operation shall indicate on the control copy T 5 in the box headed 'Control of use and/or destination' that the product has been sent within the same Member State for further processing, packaging, taking over or export. The original control copy T 5 shall show the registration number or numbers of or a reference to the control copies T 5 issued for that purpose. 3. The document referred to in Article 4 (a) shall carry similar endorsements to those provided for in paragraph 2. Article 23 The provisions of Articles 10, 12 (2) to (4), 13 (3) and 14 to 17 shall be applicable to this Title. TITLE V Final provisions Article 24 1. Member States shall inform the Commission of the full name and address of competent control authorities as referred to in Article 2 (1). The Commission shall inform the other Member States. 2. Member States shall inform the Commission every quarter of cases in which they have applied Article 6 (1), specifying the circumstances invoked, the quantities involved and the measures taken. 3. Member States shall on 1 March and 1 September each year send returns to the Commission showing the number of applications made pursuant to Article 10 or 17, the reasons, where known, for failure to return the control copy T 5, the quantities concerned and the nature of the documents accepted as equivalent. Article 25 1. Regulation (EEC) No 569/88 is hereby repealed. It shall, however, remain applicable to operations for which the removal from intervention stock took place by 31 December 1992. The Annex to Regulation (EEC) No 569/88 shall remain valid for a transitional period during which the specific Community acts still refer thereto. Where that Annex refers to the single administrative document or to the document proving the Community status of the products as mentioned in Article 2 (4) of Regulation (EEC) No 569/88, the reference shall be construed as to the control copy T 5. 2. For transactions pursuant to Article 2 (3) for which the removal from intervention stocks takes place by 31 December 1992 at the latest and for which the prescribed use and/or destination are likely to be complied with on or after 1 January 1993, the documents accompanying the products shall show one of the following endorsements: - AplicaciÃ ³n del procedimiento establecido en el Reglamento (CEE) no 569/88 - Anvendelsesprocedure forordning (EOEF) nr. 569/88 - Anwendung des Verfahrens gemaess der Verordnung (EWG) Nr. 569/88 - Efarmogi tis diadikasias toy kanonismoy (EOK) arith. 569/88 - Application of Procedure under Regulation (EEC) No 569/88 - Application de la procÃ ©dure du rÃ ¨glement (CEE) no 569/88 - Applicazione del procedimento secondo il regolamento (CEE) n. 569/88 - Toepassing procedure Verordening (EEG) nr. 569/88 - AplicaÃ §ao do procedimento previsto no Regulamento (CEE) no 569/88. Article 26 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. The provisions of this Regulation shall apply to products removed from intervention stock on or after 1 January 1993. However, the provisions of Article 25 (2) shall apply from 1 November 1992. Notwithstanding the provisions of Article 25, all Community acts referring to Commission Regulation (EEC) No 1687/76 (22) or Regulation (EEC) No 569/88 or to Articles thereof shall be construed as referring to this Regulation or to the corresponding Articles thereof. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 215, 30. 7. 1992, p. 1. (3) OJ No L 55, 1. 3. 1988, p. 1. (4) OJ No L 292, 8. 10. 1992, p. 11. (5) OJ No L 270, 23. 9. 1987, p. 1. (6) OJ No L 132, 16. 5. 1992, p. 1. (7) OJ No L 166, 25. 6. 1976, p. 1. (8) OJ No L 148, 28. 6. 1968, p. 13. (9) OJ No L 148, 28. 6. 1968, p. 24. (10) OJ No L 94, 28. 4. 1970, p. 1. (11) OJ No L 281, 1. 11. 1975, p. 1. (12) OJ No L 282, 1. 11. 1975, p. 1. (13) OJ No L 118, 20. 5. 1972, p. 1. (14) OJ No L 49, 27. 2. 1986, p. 1. (15) OJ No L 84, 27. 3. 1987, p. 1. (16) OJ No L 128, 24. 5. 1977, p. 1. (17) OJ No L 205, 3. 8. 1985, p. 5. (18) OJ No L 351, 14. 12. 1987, p. 1. (19) OJ No L 262, 26. 9. 1990, p. 1. (20) OJ No L 89, 2. 4. 1976, p. 1. (21) OJ No L 50, 22. 2. 1978, p. 1. (22) OJ No L 190, 14. 7. 1976, p. 1.